Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction requirement filed 3/29/21 is acknowledged. Applicant elected Group I, claims 1-8, 11-14, 16-17 and 19 (directed to a method of producing a recombinant bacterium comprising genetically altering the DNA encoding a polypeptide secretion system to comprise an exogenous DNA encoding a protein including a periplasmic localization domain and a domain for exporting the protein to outer membrane of the host and one or more silk fibroin domains), and Group I (a) method of use of Sec domain and an N22 domain) without traverse. 
 	Claims 4-6, 9-10, 1821, 23-40, 44-61, 67, 71-80 are canceled.
 	Claims 20, 22, 41-43, 62-66, 68-70 are hereby withdrawn as drawn to non-elected invention. 
Upon further review of the previous office action, it became apparent that claims 12-13 and 19 were incorrectly Grouped with claims in Group I, as they are directed to a method of producing products that are patentably distinct form that made by instantly elected invention. The examiner regrets any misunderstanding that said error may have caused applicant. 
Claims 12-13 and 19 are hereby withdrawn from Group I.
DETAILED ACTION
Claims 1-3, 7-8, 11, 16-17 and method of use of Sec and N22 domains and a method of use of silk fibroin having four repeats of SEQ ID NO:3 only, are under examination on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, 11, 14, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 (and its dependent claims 2-3, 7-8, 11-12, 14, 16-17) are indefinite. This is because the following phrases have not been defined explicitly in the disclosure: “polypeptide secretion system”, “a domain for periplasmic localization”, “and a domain for directing the recombinant protein to the outer membrane for secretion”. While for each of said phrases some embodiments and examples are mentioned in the disclosure, the exact nature and number constituents and/ or length of systems or domain recited, respectively, are unclear. Claims 2-3, 7-8, 11, 14, 16-17 are merely rejected for depending from a claim under rejection. Appropriate clarification is required.
Claims 1-3, 7-8, 11, 14, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (and its dependent claims 2-3, 7-8, 11-12, 14, 16-17) it is totally unclear what applicant means by “genetically altering a bacterium” and what the function of such function of a bacterium comprising such altered DNA is.
Further, it is indefinite as what the components of the “polypeptide secretion system “are and which components are exogenous and which are not. Claims 2-3, 7-8, 11, 14, 16-17 are merely rejected for depending from a claim under rejection.
Appropriarte clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Karatzas et al., “Karatzas” (US 2001/0042255, 11/2001). Karatzas .
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the vectors of Karatzas comprising genes encoding milk/urine secretion systems of mammals (such as those of pigs or sheep) attached to genes encoding silk fibroins and test such construct(s) in many bacterial hosts including E.coli host for its performance, as suggested by Karatzas. Such secretion systems will inherently have a domain for periplasmic localization and a domain for directing the recombinant protein to the outer membrane of E.coli for silk biofilaments secretion.
One of ordinary skill in the art is motivated in designing such vector and determining its performance in E.coli host because such attempt is a preliminary step towards the design of the transgenic mammals which can secret silk in their milk/urine, rendering this invention obvious.
Finally, one of ordinary skill in the art has reasonable expectation of success in designing such vector as recommended by Karatzas and testing its expression 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656